People v Ellis (2021 NY Slip Op 02761)





People v Ellis


2021 NY Slip Op 02761


Decided on May 04, 2021


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: May 04, 2021

Before: Acosta, P.J., Manzanet-Daniels, Moulton, Scarpulla, JJ. 


Ind No. 1174/15 Appeal No. 13749 Case No. 2018-4692 

[*1]The People of the State of New York, Respondent,
vFrank Ellis, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Teighlor S. Bonner of counsel), for appellant.
Darcel D. Clark, District Attorney, Bronx (Marianne Stracquadanio of counsel), for respondent.

Judgment, Supreme Court, Bronx County (Miriam R. Best, J. at omnibus motion; Alvin M. Yearwood, J. at plea and sentencing), rendered May 14, 2018, convicting defendant of murder in the second degree, and sentencing him to a term of 15 years to life, unanimously affirmed.
Defendant's waiver of his right to appeal was invalid because the court did not make clear that the right to appeal is separate and distinct from the numerous other trial rights automatically forfeited upon pleading guilty. However, by pleading guilty, defendant independently forfeited his claim that inadmissible evidence was presented to the grand jury (see People v Hansen , 95 NY2d 227, 230 [2000]). In any event, the isolated references to defendant's criminal history fell far short of an impairment of the integrity of the grand jury proceeding (see  CPL 210.35 [5]), and defendant did not meet the exacting standard that must be satisfied before the extraordinary remedy of dismissal of the indictment is warranted (see People v Darby , 75 NY2d 449, 455 [1990]).	
THIS CONSTITUTES THE DECISION AND ORDER OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: May 4, 2021